DETAILED ACTION

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (6606852) in view of Gajiwala (20070261385)
Regarding claims 1, 2, 6, 7, and 20, Harvey discloses a composition for use as rocket motor insulation.  The composition meets the “precursor” limitation since it is mixed and later cured (col. 4, lines 10-15).  The composition includes EPDM (terpolymer of ethylene, propylene and ethylidene norborene (col. 4, lines 35-50), silica filler  (abstract) at 45 % (table 5), stearic acid (col. 7, lines 12-16), polymerized 1,2-dihydro-2,2,4 –trimethylquinoline (col. 6, lines 55-60), a chlorinated hydrocarbon such as Dechlorane (meets solid chlorinated paraffin)(col.7, lines 1-5), Wingtack (meets 5 carbon petroleum hydrocarbon resin as shown in Applicant’s specification para. 0033) (col. 7, lines 9-13), trimethylolpropane trimethyacrylate (meets co-agent as shown in Applicant’s specification at para. 0034 (col. 5, lines 45-50), and dicumyl peroxide (col. 5, lines 1-20).

It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to include magnesium hydroxide as an additive with the composition of Harvey since both compositions are used for rocket motor insulation and since Gajiwala suggests that it is known to use magnesium hydroxide as an additive for rocket motor insulation.
Regarding claim 3, it is obvious to vary the ethylene content and diene content of the EPDM.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Regarding claim 4, the controlled long chain branching is considered to be an inherent property of the EPDM.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.

Regarding claims 8 and 9, it is obvious to vary the amounts of components.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10, Harvey does not require the use of fibers.
Regarding claim 12, Harvey discloses the rocket motor insulation in a case with an inner and outer surface and includes a propellant (col. 1, lines 24-30).
Regarding claim 13, Harvey discloses the insulation on the inner surface of the case (col. 2, lines 15-25).
Regarding claim 15, Harvey discloses that the insulation must have suitable bonding characteristics to bond to a variety of surfaces (col. 2, lines 15-25).  Thus it would be obvious to use the insulation on the outer casing.
Regarding claims 14 and 16, Harvey discloses one mixture which meets the limitation of single formulation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Shah (20110186775).
Shah discloses that the incorporation of carbon nanotubes can enhance structural elements in aerospace and ballistics applications and includes rockets (para. 0110).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the carbon nanotubes with the composition of Harvey since Shah indicates that the nanotubes can enhance structural elements in aerospace and ballistics applications and since Harvey is in the same field of endeavor.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments relating to the previous combination of references are moot.  Regarding the arguments relating to silica, note that Harvey discloses the addition of silica to the rocket motor insulation.
The 112 para. rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AILEEN B FELTON/Primary Examiner, Art Unit 1734